Citation Nr: 0732553	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-13 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for loss of sense of smell.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Board remand of November 2006.  It 
was originally on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in June 2006 at the RO; a 
transcript is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The evidence does not show that an in service injury 
occurred.  


CONCLUSION OF LAW

Loss of sense of smell was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2007); 38 C.F.R §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the AOJ has satisfied the VCAA notice 
requirements through letters dated in October 2002, August 
2004, and December 2006.  In the first of these letters, 
which was sent prior to initial adjudication of the veteran's 
claim, the RO advised the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO also specifically 
requested that the veteran send any evidence in his 
possession that pertained to the claim.  The August 2004 
letter was similar in content and form to the previous VCAA 
notification letter.  The veteran responded to these letters 
with statements of his own in which he identified relevant VA 
Medical Center (VAMC) treatment records.

In the December 2006 letter, the AOJ again informed the 
veteran as to what he needed to show to establish service 
connection for loss of sense of smell.  The AOJ also informed 
him that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist, including as directed in the Board's previous 
remand.  A review of the record shows that the veteran's 
service medical records and records from VAMC's of Palo Alto, 
Central California, and Fresno have been associated with the 
claims file.  These records included an ear, nose, and throat 
(ENT) outpatient attending note, dated in July 2004.  Also 
among the Palo Alto records was an entry, printed in December 
2006, indicating that the veteran was last seen at that 
facility in July 2004.  

The Board notes that VA did not provide the veteran with a 
medical examination, but finds that an examination was not 
required in this case.  VA is only required to provide 
medical examinations or obtain medical opinions in certain 
circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  The duty to provide a 
medical examination or obtain a medical opinion arises only 
if, among other things, the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but establishes that the veteran 
suffered an event, injury, or disease in service or that 
certain diseases manifested during an applicable presumptive 
period.  Id.  For reasons explained more fully below, the 
evidence does not establish that an in-service event, injury, 
or disease occurred.  Thus, VA had no duty to provide a 
medical examination and the failure to do so is not a breach 
of its duty to assist.

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.




Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Evidence and Analysis

The veteran contends that he currently suffers from anosmia 
(loss of sense of smell) as a result of an incident that 
allegedly occurred during his active duty service. 
In his claim for service connection, received in August 2002, 
the veteran explained that while working in a laboratory, his 
sergeant mistakenly opened a container of nitric acid in 
front of his face.  The veteran stated that he inhaled the 
fumes and that he has not been able to smell since then.

The veteran provided further explanation in other written 
statements, including one dated in April 2004, in which the 
veteran explained that he did not report the incident to 
anybody because it occurred 2 days prior to his discharge and 
that at that time he did not know permanent damage had 
occurred.  The veteran also explained that he was a Pakistani 
American and noted differences between American and Pakistani 
culture.  The veteran cited these differences as a reason he 
never thought to file a claim until somebody at a VA hospital 
told him to do so many years later.  The veteran also stated 
that a VA doctor had examined him in December 2003 and agreed 
that he had a disability that had been incurred in service.

Additional statements in support of his claim are found in a 
transcript of the veteran's travel board hearing, conducted 
in June 2006.  According to the transcript, the veteran 
indicated that he could not remember the exact sequence of 
events that occurred during the incident, but recalled that a 
large container of nitric acid slipped, releasing fumes.  The 
veteran stated that two other people were involved in the 
incident but that nobody else was hurt.  The veteran also 
stated that there was no report of the incident.  The veteran 
explained that it took him months or years before he realized 
he had lost his sense of smell.  

Current medical evidence consists of VAMC treatment records.  
Among these records is an ENT outpatient note, dated in 
February 2004, from VAMC Central California.  In that note, 
D.D., Nurse Practitioner, stated that the veteran reported a 
history of sudden anosmia since he was exposed to nitrous 
oxide chemicals during his time in the military.  On 
examination, D.D. detected left septal deviation.  D.D.'s 
impression was anosmia related to chemical exposure.  D.D. 
also noted that she had discussed the case with Dr. K.Y., who 
concurred that the veteran most likely sustained irreparable 
nerve injury resultant from chemical exposure during the 
military.

Central California VAMC treatment records also consisted of a 
VA radiology report, dated in December 2003.  In that report 
Dr. W.V. noted computed tomography (CT) scan findings of the 
temporal bones, sinuses, and orbits.  According to the 
report, a CT of the temporal bones revealed no significant 
bony or soft tissue abnormalities.  A CT of the sinuses 
showed mild mucoperiosteal thickening of the alveolar recess 
of the right maxillary antrum.  A CT of the orbits revealed 
no significant bony or soft tissue abnormality.  

Treatment records from VAMC Palo Alto, California, included 
an ENT attending note, dated in July 2004.  In that note, Dr. 
R.G. noted the veteran's subjective history, which included 
reports of sudden anosmia after being exposed to a chemical 
just prior to his army discharge.  Dr. R.G. also noted that 
the veteran denied head injuries and that his health was 
overall good.  Dr. R.G. also noted that the veteran had not 
seen a neurologist for this condition.  

Objective findings as reported by Dr. R.G. included a 
deviated septum, but the examination was noted to be 
otherwise unremarkable.  Dr. R.G. also noted the CT findings, 
which showed no significant pathology.  Dr. R.G.'s impression 
was anosmia, but also mentioned that he was unable to perform 
formal testing to verify the diagnosis.  Dr. R.G. recommended 
that the veteran see a neurologist and get a magnetic 
resonance imaging (MRI) of the brain to rule out other 
conditions that could be causing his complaints.  

The veteran's DD Form 214 confirms that he worked as a 
Biological Science Assistant, but there are no service 
records confirming that the alleged injury occurred.  The 
veteran's separation examination report was dated in October 
1974, which was prior to the alleged incident.  The service 
medical records also included, however, a Statement of 
Medical Condition, date on November 15, 1974, which was two 
days after the alleged nitric acid incident.  In this 
statement, which was signed by the veteran, he indicated that 
there had been no change in his medical condition since his 
separation medical examination.  

The only evidence that the alleged injury occurred is from 
the veteran's own statements.  Although the veteran's 
assertion is plausible, the Board finds that it is outweighed 
by the other evidence for two reasons.  

First, the Board finds significant that there are no in-
service records of treatment or incident reports documenting 
the alleged injury.  Second, the Board has considered that 
the earliest record of treatment is nearly 30 years after the 
alleged incident.  For these reasons the Board gives little 
probative value to the veteran's statements.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board 
may weigh the absence of contemporaneous medical evidence 
against the lay evidence in determining credibility, but the 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for loss of sense of smell is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


